Mathias v Hale (2021 NY Slip Op 01585)





Mathias v Hale


2021 NY Slip Op 01585


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND TROUTMAN, JJ.


204 CA 20-01074

[*1]WILLIAM MARC MATHIAS, AS ADMINISTRATOR OF THE ESTATE OF LINDA NEMCOW, DECEASED, PLAINTIFF-RESPONDENT,
vSTEPHEN HALE, DEFENDANT-APPELLANT. 


HITE & BEAUMONT, P.C., ALBANY (JOHN H. BEAUMONT OF COUNSEL), FOR DEFENDANT-APPELLANT.
HASAPIDIS LAW OFFICES, SOUTH SALEM (ANNETTE G. HASAPIDIS OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Oneida County (Bernadette T. Clark, J.), entered December 4, 2019. The order granted plaintiff's motion for partial summary judgment on the issue of liability. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court